Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-26-2004

Johnson v. Guhl
Precedential or Non-Precedential: Precedential

Docket No. 01-3774




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Johnson v. Guhl" (2004). 2004 Decisions. Paper 880.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/880


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT


                   No. 01-3774


    DONALD H. JOHNSON; JUANITA L. JOHNSON;
     EUGENE V. MARIANI; DOROTHY MARIANI;
    MARY LOU FLEMING; WILLIAM R. FLEMING;
   WILLIAM C. SCHAIBLE; PHYLLIS R. SCHAIBLE,
           by her Court Appointed Guardian;
      LOIS BENEDETTO; GERALD BENEDETTO;
  DONNA R. BANKS; CHARLES V. BANKS, Estate of;
 RAYMOND O. DENMAN, JR.; FRANCES C. DENMAN;
        CHARLES N. HICKS; MARIE L. HICKS;
 ANN B. SILBERNAGEL; NORMAN V. SILBERNAGEL;
     ANNA PRYSTASCH; STANLEY PRYSTASCH;
 MARY M ACKRON; ANTHONY MACKRON, Estate of;
     JANET WHALON; HAROLD B. WHALON, JR.;
     BERNADINE WEISER; RICHARD C. WEISER;
GRACE LAFORGE; BLACE LAFORGE; JOHN FILLMORE;
  MARY FILLMORE; JOHN DOE, (1-5 fictitious names);
   JANE DOE, (1-5 fictitious names);ROBERT GROSS;
          GEORGE ALLEN; Social Services;
  THOMAS KOELHOFFER; FRANCES KOELHOFFER;
        WILLIAM KELLY; KATHRYN KELLY;
  MARCELLA FINKEL; JACK FINKEL; EDNA ALLEN;
    WILLARD NICKERSON; ETHEL NICKERSON;
      GERALDINE ANN SAHL; GEORGE J. SAHL;
    MARGARET BAKERIAN; VASGEN BAKERIAN;
        CHARLES DERROT; LOUISE DERROT;
       MIGUEL OBREGON; ONELIA OBREGON;
     ROY W. MCDOWELL; JUNE M. MCDOWELL;
        JOSEPH MEZZO; CARMELLA MEZZO;
                 MATHILDA GROSS

                        v.

   MICHELLE K. GUHL, Commissioner; STATE OF
 NEW JERSEY, DEPARTMENT OF HUMAN SERVICES,
    MARGARET A. MURRAY, Director, Division of
        Medical Assistance and Health Service;
        JOHN ROE, (1-5 fictitious names) their
          agents, servants, employees, and/or
           assigns, jointly, severally or in the
       alternative; EDWARD TESTA, Director,
       Bergen County Board of Social Services;
      ELIZABETH LEHM ANN, Director, M orris
           County Board of Social Services;
     JAM ES WILLIAM S, Director, Essex County
         Board of Social Services; JANE ROE,
         Director, ABC County Board of Social
            Services, (1-5 fictitious names);
ESSEX COUNTY BOARD OF CHOSEN FREEHOLDERS
  ESSEX COUNTY BOARD OF SOCIAL SERVICES;

                   Donald H. Johnson, Juanita L. Johnson,
                   William C. Schaible, Phyllis R. Schaible,
                   Charles N. Hicks, Marie L. Hicks,
                   Ann B. Silbernagel, Norman V. Silbernagel,
                   Anna Prystasch, Stanley Prystasch,

                                               Appellants



     Appeal from the United States District Court
              for the District of New Jersey
          (D.C. Civil Action No. 99-cv-05403)
    District Judge: Honorable Dennis M. Cavanaugh



                Argued April 22, 2003

  Before: SCIRICA, AM BRO and W EIS, Circuit Judges

           (Opinion filed February 6, 2004 )

                        Donald M. McHugh, Esquire (Argued)
                        McHugh & Macri
                        49 Ridgedale Avenue
                        East Hanover, NJ 07936

                          2
                                         National Academy of Elder Law Attorneys
                                         New Jersey Chapter
                                         Eugene Rosner, Esquire
                                         1093 Raritan Road
                                         Clark, NJ 07066

                                                Attorneys for Appellants

                                         David Samson
                                           Attorney General of New Jersey
                                         Michael J. Haas
                                           Assistant Attorney General
                                         M. Elizabeth Doyle (Argued)
                                           Deputy Attorney General
                                         Office of Attorney General of New Jersey
                                         Division of Law, P.O. Box 112
                                         R. J. Hughes Justice Complex
                                         25 Market Street
                                         Trenton, NJ 08625

                                         Edwin C. Eastwood, Jr., Esquire
                                         Law Offices of Edwin C. Eastwood, Jr.
                                         723 Kennedy Boulevard
                                         North Bergen, NJ 08047

                                         Daniel W. O’Mullan
                                         O’Mullan & Brady
                                         57 Whippany Road
                                         Whippany, NJ 07981

                                                Attorneys for Appellees


                  ORDER AMENDING PUBLISHED OPINION

AM BRO, Circuit Judge

             It is now ordered that the published Opinion in the above case filed
February 6, 2004, be amended as follows:



                                            3
              On page 3, second column, first full paragraph, line 4, move the apostrophe
in “spouse’s” after the second “s”, so that it reads “spouses’”.

             On page 5, second column, first full paragraph, line 9, delete the word “an”
and add an “s” to the word “exception” so that the phrase reads, “...right to apply for
undue hardship exceptions.”

              On page 7, second column, line 9, delete the words “the individual”, so that
the phrase reads, “the benefit of [the institutionalized spouse...”.

             On page 11, first column, line 8, insert the word “as” between “treat” and
“countable” so that the phrase reads, “...and instead could have chosen to treat as
countable assets in any annuities”.


                                         By the Court,




                                         /s/ Thomas L. Ambro, Circuit Judge


Dated: March 26, 2004




                                            4